DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-7, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu U.S. Patent Application Publication 2020/0343299  A1 (the ‘299 reference).
The reference discloses in Fig. 1, paragraph(s) [0025] and other text an embedded device as claimed.
Referring to claim 1, the ‘299 reference discloses an embedded device, comprising: 
a first mold insulation layer (lower inter-metal dielectric IMD 110, paragraph(s) [0023], [0025]) on a substrate (201), the substrate including a first region (110A, paragraph(s) [0020]) and a second region (110B); 
a second mold insulation layer (upper IMD 110) on the first mold insulation layer; 
218) in the first mold insulation layer, the lower electrode contact being on the first region (110A) of the substrate; 
a first structure (112/111/113) in the second mold insulation layer (upper 110) and contacting an upper surface of the lower electrode contact (218), the first structure (112/111/113) including a stack of a lower electrode (112), a magnetic tunnel junction (MTJ) structure (111), and an upper electrode (113); 
a first metal wiring structure (generally indicated at 129, paragraph(s) [0021], “first metal wiring structure”, label added by the examiner for ease of explanation, Fig. 1 reproduced below) passing through the first and second mold insulation layers (lower and upper IMD 110) in the second region (110B) of the substrate; 
a third mold insulation layer (“third mold insulation”) on the second mold insulation layer (110); 
a bit line structure (116/103, paragraph(s) [0027]) passing through the third mold insulation layer (“third mold insulation”) and an upper portion of the second mold insulation layer (upper 110) in the first region (110A), the bit line structure (116/103) having a first height in a vertical direction and contacting the upper electrode (113) of the first structure (112/111/113); and 
a second metal wiring structure (“second metal wiring structure”) passing through the third mold insulation layer in the second region (110B), the second metal wiring structure contacting the first metal wiring structure (“first metal wiring structure”), and the second metal wiring structure (“second metal wiring structure”) having a second height in the vertical direction that is lower (smaller) than the first height of the bit line structure (116/103).

    PNG
    media_image1.png
    561
    1011
    media_image1.png
    Greyscale


Referring to claim 13 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an embedded device, comprising: 
a first mold insulation layer (lower 110) on a substrate, the substrate including a first region (110A) and a second region (110B); 
a second mold insulation layer (upper 110) on the first mold insulation layer; 
a lower electrode contact (218) in the first mold insulation layer (lower 110) in the first region (110A); 
a first structure (112/111/113) in the second mold insulation layer (upper 110) in the first region (110A), the first structure (112/111/113) contacting an upper surface of the lower electrode contact (218), and the first structure including a lower electrode (112), a magnetic tunnel junction (MTJ) structure (111), and an upper electrode (113) stacked; 
a first metal wiring structure (“first metal wiring structure”) passing through the first and second mold insulation layers (lower 110 and upper 110) in the second region (110B) 
a third mold insulation layer (“third mold insulation”) on the second mold insulation layer; 

a second metal wiring structure (“second metal wiring structure”) passing through the third mold insulation layer in the second region, the second metal wiring structure (“second metal wiring structure”) contacting the first metal wiring structure (“first metal wiring structure”), 
wherein a height in a vertical direction of the bit line structure (116/103) is different from a height in the vertical direction of the second metal wiring structure (“second metal wiring structure”), and 
wherein a shape of the bit line structure (116/103116/103) is different from a shape of the second metal wiring structure (“second metal wiring structure”).  
Referring to claim 19 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 13 where applicable, the reference discloses an embedded device, comprising: 
a substrate (201) including a first region (110A) and a second region (110B); 
a lower electrode contact (218) on the substrate (210) in the first region (110A); 
a first structure (112/111/113) contacting an upper surface of the lower electrode contact (218), the first structure including a lower electrode (112), a magnetic tunnel junction (MTJ) structure (111), and an upper electrode (113)stacked; 
a first metal wiring structure (“first metal wiring structure”) on the substrate (201) in the second region (110B), an upper surface of the first wiring structure (“first metal wiring structure”) being higher than an upper surface of the first structure (112/111/113); 
a bit line structure (116/103) contacting the upper electrode (113) of the first structure; and 
a second metal wiring structure (“second metal wiring structure”) contacting the first metal wiring structure (“first metal wiring structure” “first metal wiring structure”), a height in a 
Referring to claim 2, Fig. 1 depicts that the bit line structure (116/103) has a shape different from a shape of the second metal wiring structure.
Referring to claim 3, the reference further discloses that:
the bit line structure (116/103) includes a bit line contact (bit line 116 and conductive contact 103, paragraph(s) [0027]) and a bit line (a portion of n+1th metal (paragraph(s) [0021]) that is connected to conductive contact 103, and note that labeled 104 of n+1th metal in Fig. 1 is erroneously pointed to), and 
the second metal wiring structure (“second metal wiring structure”) includes a second via contact (lower part of the “second metal wiring structure”) and a second metal wiring (upper part of the “second metal wiring structure”), the bit line contact (bit line 116 and conductive contact 103) having a shape different from a shape of the second via contact (lower part of the “second metal wiring structure”).
Referring to claim 14, the reference further discloses that:
the bit line structure (116/103) includes a bit line contact (bit line 116 and conductive contact 103, paragraph(s) [0027]) and a bit line (a portion of n+1th metal (paragraph(s) [0021]) that is connected to conductive contact 103, and note that labeled 104 of n+1th metal in Fig. 1 is erroneously pointed to), and 
the second metal wiring structure (“second metal wiring structure”) includes a second via contact (lower part of the “second metal wiring structure”) and a second metal wiring (upper part of the “second metal wiring structure”), a height in the vertical direction of the bit line contact (bit line 116 and conductive contact 103, paragraph(s) [0027]) being higher (larger) than a height in the vertical direction of the second via contact (lower part of the “second metal wiring structure”).
Referring to claim 16, the reference further discloses that second metal wiring structure (“second metal wiring structure”) has a second height in the vertical direction, and the bit line structure (116/103) has a first height in the vertical direction higher (larger) than the second height.
claim 5, Fig. 1 depicts that a height in the vertical direction of the bit line contact (bit line 116 and conductive contact 103) is higher (greater) than a height in the vertical direction of the second via contact (lower part of the “second metal wiring structure”).
Referring to claims 6 and 17, Fig. 1 depicts that the bit line structure (116/103) includes a bit line (116, paragraph(s) [0027]) directly contacting the upper electrode (113) and extending in a second direction (vertical direction), and the second wiring structure (“second metal wiring structure”) includes a second via contact (lower part of the “second metal wiring structure” ) and a second metal wiring (upper part of the “second metal wiring structure”).
Referring to claims 7 and 18, Fig. 1 depicts that the second via contact (lower part of the “second metal wiring structure”) has a first width in a first direction (horizontal direction) perpendicular to the second direction (vertical direction), and the bit line structure (116) has a second width in the first direction (horizontal direction) greater than the first width.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10-12 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Hsu U.S. Patent Application Publication 2020/0343299  A1 (the ‘299 reference).
	Referring to claim 10, the reference further discloses that the second mold insulation layer (upper 110) is on a top surface of the first structure (112/111/113).  Referring to claims 10-12 and 20, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (claim 10: a thickness from the top surface of the first structure to an upper surface of the second mold insulation layer is in a range of 100 Å to 800 Å, claim 11: the first height is higher than the second height by 100 Å to 800 Å, claim 12: the second height is in a range of 500 Å to 5000 Å, claim 20: the height in the vertical direction of the bit line structure is .

Allowable Subject Matter
4.	Claims 4, 8, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an embedded device with all exclusive limitations as recited in claims 4, 8 and 15, which may be characterized in that (claims 4 and 15) an upper surface of the second via contact has a circular shape having a first width in each of first and second directions perpendicular to each other, and an upper surface of the bit line contact has an elliptical shape having the first width in the first direction and a third width in the second direction, the third width being greater than the first width, or in that (claim 8) a width in the first direction of the bit line structure is the same as a width in the first direction of the second metal wiring.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-02-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818